Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated May 18, 1976 and made after a hearing, which found petitioner, a police officer in the Nassau County Police Department, guilty of one specification of misconduct and fined him one days’ pay. Petition granted and determination annulled, on the law, with costs, and charge dismissed. The evidence in the record is insufficient to support the determination. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.